DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication filed on 12/03/2021 regarding application 17/063,778.

Status of Claims
	Claim(s) 1-19 is/are currently pending and are rejected as follows. Claim(s) 1-13 have been amended. Claim(s) 14-19 have been added.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered, but are not deemed persuasive.
	Applicant’ argues that the claims do not recite an abstract idea and even should they recite an abstract idea, they are not directed to said abstract idea as they provide a meaningful improvement onto technologies of automated production and the internet of things such as to be rendered eligible.
	Examiner disagrees as the claims recite an invention for the extracting of operation plan information, receiving sensor data indicating operation progress, determining an operation type based on the data, determine an input item corresponding to the sensor data, and inputting the sensor data to the determined input item. These claims do recite an abstract idea specifically that 

Response to Arguments – 102 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-19 are directed towards an invention for the extracting of operation plan information, receiving sensor data indicating operation progress, determining an operation type based on the data, determine an input item corresponding to the sensor data, and inputting the sensor data to the determined input item. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgements and Opinions with the aid of pen and paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claims 1-8 is directed towards a processing device which falls under the product category. Claims 9-12 is directed towards a method comprising at least one step. Claim 13 is directed towards a non-transitory recording medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 9, and 13 set forth an invention for the extracting of information and sensor data, detecting an input item, and then inputting the 
Extract input items from operational plan information
Receive..data indicating operation progress, the…data including data for determining an operation type
Determining the operation type based on the data for determining the operation type
Determining, based on the determined operations type, an input item corresponding to the…data from the extracted input items and
Input the…data to the determined input item.	
Dependent claims 2-8, 10-12, and 14-19 merely further limit the abstract idea and thus are subject to the same rationale as expressed above.
	Under Step 2A, Prong Two, the claims recite the following additional elements Independent claims 1, 9, and 13 recite the following additional elements:
A sensor
Circuitry
A non-transitory recording medium
One or more processors
Dependent claim 5 recites the following additional elements:
An input device
An information processing device
A display
A network

Support for this determination can be found in applicant's specification (Page 3 line 25 - Page 4 lines 14; Page 4 lines 23-30)
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The sensor, display, information processing device, circuitry, one or more processors, non-transitory recording medium, and input device are the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). In addition, the input device, network, and sensor represent insignificant extra solution activity (MPEP 2106.05(g)) of mere data gathering that the courts have deemed well-understood routine or conventional in the art (MPEP 2106.05(d)(II)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer, or are well understood routine or conventional, do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 
Dependent claims 2-4, 6-8, 10-12, and 14-19 do not recite any other additional elements and are thus rejected for the same reasons recite above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celestini (US 2007/0192128 A1) over Mosley (US 2012/0210257 A1).

Claim(s) 1, 9, and 13 –
	Celestini discloses the following:
An information processing device, comprising circuitry configured to (Celestini: Paragraph 74, "Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and instructions are carried out by reference to a real time clock 95. MMD 20 and machine 15 data is stored in flash memory 100, read-only-memory (ROM) 105, random-access memory (RAM) 110, on an internal disk 115, or other storage media, not shown, internal to the MMD 20. The MMD 20 may also have one or more LEDs 120 for indicating MMD 20 power status and the status of various MMD 20 input connectors 45, output connectors 70, serial ports 60 and network ports 80.")
A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method (Celestini: Paragraph 74, "Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and instructions are carried out by reference to a real time clock 95. MMD 20 and machine 15 data is stored in flash memory 100, read-only-memory (ROM) 105, random-access-memory (RAM) 110, on an internal disk 115, or other storage media, not shown, internal to the MMD 20. The MMD 20 may also have one or more LEDs 120 for indicating MMD 20 power status and the status of various 
Extract input items from operation plan information (Celestini: Paragraph 89, "reporter module 160 and extracts and processes data from the database 180 as required by the queries. The database manager 175 then forwards the results of these queries, generally as collections of records, to the reports CGI module 155 and reporter module 160 which output them as required.")
Receive sensor data indicating operation progress, the sensor data including data for determining an operation type, (Celestini: Paragraph 104, "Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time ... ")
Celestini does not specifically disclose identifying an operation type, however, Mosley discloses the following
Determining the operation type based on the data for determining the operation type (Mosely: Paragraph 46, “concerning identification of power plant operations, a first step 212 involves defining the plant characteristics that indicate the beginning and the end of one or more particular types of power plant operations. Step 214 then involves accessing continuous power plant operational data, such that an identification can occur in step 216 whereby portions of the power plant operational data are identified as instances of the given type(s) of power plant operations. Once such instances are identified in step 216, they can be assigned respective unique identifiers in step 218 such that subsequent data access can 
Determine, based on the determined operation type, an input item corresponding to the sensor data, from the extracted input items (Mosley: Paragraph 51, “The plotted data within instance 402 can then be more particularly analyzed to determine that key events have occurred at timing locations 411, 412, 413, 414, 415, 416 and 417, respectively. Based on these key events and other aspects of the preconfigured definitions associated with the particular type of power plant operation identified in FIG. 4, segments 421, 422, 423, 424, 425 and 426 may be defined…”) Examiner interprets the key events to be equivalent to an input item in view of applicant’s specification
Input the sensor data into the determined input item (Mosley: Paragraph 51, “For example, segment 421 is defined as the portion of instance 402 occurring between key events 411 and 412. Segment 422 is defined as the portion of instance 402 occurring between key events 412 and 414. Segment 423 is defined as the portion of instance 402 occurring between key events 414 and 415. Segment 424 is defined as the portion of instance 402 occurring between key events 412 and 413. Segment 425 is defined as the portion of instance 402 occurring between key events 413 and 415. Segment 426 is defined as the portion of instance 402 occurring between key events 415 and 417.”; Paragraph 53, “Key events within instance 502, namely events 511, 512, 513 and 514, as well as time segments, namely segments 521, 522 and 523, may also be shown within the trend chart visualization. In addition, a magnified "timeline bar" showing the determined 

Celestini discloses a method for the management of organization of manufacturing information. Mosley disclose a method for analyzing a plant’s operations. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Celestini with the teachings of Mosley as taught by Mosely (Mosely: Paragraph 67, “use of the disclosed analysis and visualization features can ultimately improve the performance… by identifying issues and training operators to deal with them in a suitable fashion.”)

Claim(s) 2 and 10 –
	Celestini in view of Mosley disclose the limitations of claims 1 and 9
	Celestini further discloses:
Wherein the sensor data further includes with status data indicating an operation status of an operation line, and (Celestini: Paragraph 104, "Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time ... ")
Wherein the circuitry is configured to input the sensor data in response to the stats data indicating that the operation line is in operation (Celestini: Paragraph 81, "This incoming data is generally referred to as operational data because it is data 

Claim 3 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the circuitry is further configured to generate a delay notification in in response to detecting a delay in operation progress (Celestini: Paragraph 86, "may also generate engine outputs in the form of MMD 20 output signals, data packages for other nodes and e-mail notifications in response to inputs from machines 15, whether there has been an input change or not, based on time, or in response to the result of transformations undertaken by the engine 140 in response to an input change."; Paragraph 164,"the management software 600 could direct the worker to a machine that is a bottleneck in the production line (because of a low actual production rate compared to expected production rate) first over another machine on the production line that may be running slowly but that is not delaying the production line because it is downstream from the machine causing the bottleneck ... ")
Claim 4 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the circuitry is further configured to generate dynamic content dynamically, the dynamic content indicating the operation progress (Celestini: Paragraph 103, "A cumulative machine status report may provide a pie chart that shows the proportions of the time interval during which the machine 10 was in each state. For a chronological machine status report, a bar chart may be used to illustrate which states the machine 15 was in at each moment over a given interval of time. Machine status reports require that the user determine which states the user would like to monitor. The system 10 may include preset defaults for typical requirements.")

Claim 5 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
An input device including input device circuitry configured to generate the operation plan information (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are 
Provide the operation plan information to the information processing device (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.")
wherein the circuitry is further configured to perform at least one of causing a display to display content including the input sensor data, or transmitting the input sensor data to a server device through a predetermined network (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.")
Claim 6 –
	Celestini in view of Mosley disclose the limitations of claims 1 and 5
	Celestini further discloses:
Wherein the sensor data further includes status data indicating an operation status of an operation line; and (Celestini: Paragraph 104, "Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time ... ")
Wherein the circuity is further configured to input the sensor data in response to the status indicating the operation line is in operation (Celestini: Paragraph 81, "This incoming data is generally referred to as operational data because it is data relating to operation of the machines 15 in a manufacturing facility. However, it will be understood that the operational data may include any type of data that may be generated in the operation of an organization."; Paragraph 152, "indicate a high level of urgency. This scheme allows a person to, at a glance, have a complete view of the operational health of the organization to which he/she belongs. It also gives an indication of which areas face the greatest difficulties and where efforts should be concentrated for improvements ... ")





Claim(s) 7 and 11 –
	Celestini in view of Mosley disclose the limitations of claims 1, 5, and 9
	Celestini further discloses:
Wherein the circuitry is further configured to generate a delay notification in response to detecting a delay in the operation progress (Celestini: Paragraph 107, "The user identifies the events for which they wish to have an e-mail notification generated, to which e-mail address the notification should be directed and what time delay should be applied before sending the e-mail or additional e-mails (time delay relative to when the alarm occurred)."; Paragraph 149, "inventory value (opportunity cost), margin per job/salesperson, variance from estimates/standards, machine/overall downtime, overall equipment effectiveness. It will be understood that each organization or facility may configure the system 10 for the particular roles, metrics, rules and notifications/alerts that will apply within the organization or facility."; Paragraph 162, "One benefit of the tactical management software 600 is that the events and alerts (as well as the financial impact) are provided in real time. Thus, if a problem is detected with a particular machine (e.g. running slow, down, or the like),")

Claim(s) 8 and 12 –
	Celestini in view of Mosley disclose the limitations of claims 1, 5, and 9
	Celestini further discloses:
Wherein the circuitry is further configured to generate dynamic content dynamically, the dynamic content indicating the operation progress (Celestini: 

Claim(s) 14 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the circuitry is further configured to generate an operation management table based on input items (Celestini: Paragraph 90, “For each report specified in the configuration information, there is generally a corresponding table in the database 180. Each report variable, as established in the report configuration information, constitutes a field within each record of the table assigned to that report. Each record within a table captures all of the values for the report variables required for the record as well as the time at which these variables held that value. As in the example above, new records are typically input to a table in the database 180 only when there is a change in one or more report variables required for the record. In this manner, processing resources and storage space required for the database 180 can be reduced.”)


Claim 15 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the input items include at least one of a start time, a setup time, a completion time, a lot number, a planned quantity, a model name, or an actual quantity (Celestini: Paragraph 95, “The parameters typically involve time intervals, referred to as shifts, for monitoring the machine 15 between a scheduled start and end time for workers or machines 15. The reports CGI module 155 then uses the parameters input by the user to generate an SQL query, which is sent to the database manager 175. The database manager 175 executes the query to obtain the desired information from the database 180 and transmits the results to the reports CGI module 155. The reports CGI module 155 uses this information to generate a web page containing the selected report, which is transmitted to the user's CD 39. The contents and structure of the reports, which determine the SQL queries, are initially provided to the reports CGI module 155 by the configuration interface module 135, either during initialization or after changes to the configuration.”)

Claim 16 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the data used for determining an operation type includes a date and time corresponding to production of a product. (Celestini: Fig. 12; Fig. 14a-14h; 

Claim 18 –
	Celestini in view of Mosley disclose the limitations of claim 1
	Celestini further discloses:
Wherein the circuitry is further configured to detect a delay in the operation progress by comparing a production completion time with a period of time from an actual start time to a completion time. (Celestini: Paragraph 6, “If one wishes 

Claim 19 –
	Celestini in view of Mosley disclose the limitations of claims 1 and 18
	Celestini further discloses:
wherein the circuitry is further configured to: determine a time to produce one product by dividing a current production time by a total actual quantity produced, the current production time being a time obtained by subtracting a setup time from an amount of time from a start time to a current time; and determine the production completion time by multiplying the time to produce one product by a  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celestini (US 2007/0192128 A1) over Mosley (US 2012/0210257 A1) and further in view of Lilly (US 7089071 B2).

Claim 17 –
	Celestini in view of Mosley disclose the limitations of claims 1 and 16
	Celestini in view of Mosely does not disclose the following, however, Lilly discloses the following:
Determine whether the date and time is within an actual production time; and discard the sensor data in response to determining that the date and time is not within the actual production time (Lilly: Column 10 line 40 – Column 15 line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…NOTE THIS NOTCH .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624